DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 16, 17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-17 and 20 of U.S. Patent No. 10,866,519. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader than and anticipated by the claims of the Patent.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,866,519 in view of Moors et al. [US 2002/0096647]. Claim 15 of the Patent fails to describe an optical system, configured to receive the radiation beam from the radiation source and reflect the radiation beam onto the reticle. Moors teaches an optical system (IL, see Fig. 1), configured to receive the radiation beam from the radiation source and reflect the radiation beam onto the reticle. It would have been obvious to one of ordinary skill in the art to provide the optical system for illuminating the reticle as taught by Moors in the apparatus as claimed in claim 15, because the optical system allows for beam shaping to provide an illumination distribution that enhances pattern image transfer.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 1 and 9, Sogard [US 2005/0275835] teaches a reticle-masking structure (see Fig. 2f), comprising: a magnetic substrate (element 204’ of shield 104); and a paramagnetic part, disposed on the magnetic substrate, wherein the paramagnetic part comprises a plurality of protrusion structures (baffles of extension 201, see Fig. 2f). Sogard fails to teach a plurality of fractions disposed on a plurality of protrusion structures, wherein the plurality of protrusion structures are irregularly arranged or removing a portion of the paramagnetic part to form an irregular pattern of a rough surface; and forming a plurality of fractions on the rough surface.
Claims 2-8 and 10-15 depend from claims 1 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882